Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments have been fully considered but they are not persuasive. 

2.	Applicant argues that Claim 21 has been amended to “de-duplicating, using the processor, the broadcast post of information about the plurality of platforms,” and therefore is distinguished by the prior art because the prior art does not teach this limitation.
However, the claim amendment has caused a meaningful indefiniteness to the claims as (1) the antecedent basis for the broadcast post recites “data about information” not “information”, and (2) the broadcast post only includes information about at least one platform of a plurality of platforms, not a plurality of platforms. 
This second aspect of indefiniteness directly goes towards Applicant’s argument as Claim 21 recites that the broadcast post is only required to include one platform, and not the plurality of platforms. As such, Examiner respectfully disagrees as: (1) the claim is unclear as to whether the broadcast post regards at least on platform of a plurality of platforms or a plurality of platforms and (2) under a broadest reasonable interpretation standard, interprets the ambiguity as only requiring the broadcast post to be of at least one platform. 

3.	Applicant further argue that Halla-Aho does not teach or describe using a preferred contact method only. However, given the previously indefiniteness of whether or not the broadcast post is of at least one platform of a plurality of platforms or is of a plurality of platforms, Examiner believes this claim element to be address by Halla-Aho as well. Because if the broadcast post is only of a single platform, and that platform is the one that has been used, then that would restrict it only to being that platform (i.e. that contact method) and that platform being the preferred contact method as it is the one that was selected.
	However, for purpose of compact prosecution Examiner further cites Johansson et al. (US 10616278 B1) for means of implementing a preferred contact method. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 21 and 41 recites the limitation "the broadcast post of information about the plurality of platforms."  There is insufficient antecedent basis for this limitation in the claim. Claim 21 recites “a broadcast post from a client device of a user that includes data representative of information about at least one platform of a plurality of platforms to which the broadcast post is to be transmitted.” Aside from not being a verbatim restatement of the previous “broadcast post,” there are two discrepancies between the two claim elements:
(1) initially broadcast post is recited as including “data representative of information,” whereas the later broadcast post is recited as being “of information about the plurality of platforms.” While in some instances data representative of information, may also contain said information (i.e. when the data is being represented in a graph), however, this would also include instances where wherein the data representative of information does not contain said information (i.e. when the data is merely an identifier or label used to reference the information, but not does contain any workable information within it).
As such, the claim is unclear as to whether or not the broadcast post includes this information or needs only to include a reference to the information; and 
(2) initially the information recited regarding the broadcast post is about “at least one platform of a plurality of platforms to which the broadcast post is to be transmitted,” i.e. the broadcast post need only reference a single platform, information regarding the plurality of platforms does not need to be included within the broadcast post itself. For example, an email may be one of a plurality of platforms a message is being transmitted, but the email itself would not contain information regarding these other platforms, only the platform of its own transmission. However, regarding the later broadcast post it is recited as being “of information about the plurality of platforms.” 
As such, the claim is unclear as to whether the broadcast post includes information regarding a plurality of platforms or may only reference a single platform. 
Claims 22-27 and 42-47 are rejected for depending upon Claims 21 and 41 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21-25 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Halla-Aho et al. (US 20140304238 A1) in view of Johansson et al. (US 10616278 B1).

Claim 21	Halla-Aho teaches a content clearinghouse server for presenting social media content to a social media source, comprising: 
a processor, (FIG. 10, Processor 1002) communications circuitry, (FIG. 10, Communication Interface 1070) and a memory, (FIG. 10, Memory 1004) the memory comprising instructions of: 
receiving, using the communications circuitry, a broadcast post from a client device of a user (FIG. 1, Services Platform 107, ¶0036, receiving broadcast posts, such as emails, SMS messages, MMS, messages from a client user device) that includes data representative of information about at least one platform of a plurality of platforms to which the broadcast post is to be transmitted; (¶0036, wherein a given broadcast post includes data regarding a platform to which the post is to be transmitted, for example, email or SMS information) 
determining, using the processor, an audience of a plurality of individuals for the broadcast post for each one of the plurality of platforms; (¶0029, wherein an audience is determined based upon the email or SMS data for the message)
de-duplicating, using the processor, the broadcast post of information about the plurality of platforms,  (FIG. 1, De-Duplication Platform 103, FIG. 2, Message Module 209, ¶0053, de-duplicating a message) such that each individual of the plurality of individuals receives, the broadcast post on no more than a single platform of the plurality of platforms; (¶0053, wherein after de-duplication, there is only a single broadcast post and wherein the broadcast post is only transmitted according to the single platform indicated by the broadcast post, ¶0036)
formatting, using the processor, the broadcast post to meet format requirements of the single platform; (¶0053, wherein the broadcast post is displayed at a platform, for example in a notification format for a user equipment platform 101) and 
transmitting, using the communications circuitry, the formatted broadcast post to the audience of the single platform. (¶0053, wherein the received message is transmitted to the user equipment 101)
However, Halla-Aho does not explicitly teach receiving, using a preferred contact method only of the individual, the broadcast post. 
From a related technology, Johansson receiving, using a preferred contact method only of an individual, a broadcast post. (Col. 10, Lines 21-33, using a preferred contact method of a user to broadcast information)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Halla-Aho to incorporate a preferred contact method as taught by Johansson in order to increase user control, and therefore usability, which ultimately increases network efficiency and resources. 

Claim 22	Halla-Aho in view of Johansson teaches Claim 21, and further teaches wherein the broadcast post is generated by or shared from the client device. (Halla-Aho, ¶0033, wherein the message is generated or shared from a client devices, for example as an email or SMS message)

Claim 23	Halla-Aho in view of Johansson teaches Claim 21, and further includes wherein the broadcast post includes: the post, (Halla-Aho, ¶0029, an email) and a plurality of content items associated with the post. (Halla-Aho, ¶0029, the body of an email) 

Claim 24	Halla-Aho in view of Johansson teaches Claim 21, and further teaches wherein the de- duplication includes cross-referencing a separate list obtained from each one of the plurality of platforms. (Halla-Aho, ¶0048, wherein the probabilistic data structure model 201 cross-references a list of probabilistic data structures containing data obtained from various platforms)

Claim 25	Halla-Aho in view of Johansson teaches Claim 21, and further teaches wherein list is also obtained from a database of the content clearinghouse server. (Halla-Aho, ¶0048, wherein the probabilistic data structure model 201 comprises a database of the server)

Claims 41-45 are taught by Halla-Aho in view of Johansson as described for Claims 21-25 respectively.


6.	Claims 26 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Halla-Aho et al. (US 20140304238 A1) in view of Johansson et al. (US 10616278 B1) and Wang et al. (US 20110166915 A1).

Claim 26	Halla-Aho teaches Claim 21, but does not explicitly teach wherein the preferred contact method is a preferred contact method of the individual or the user. 
From a related technology, Wang teaches wherein a preferred contact method is the preferred contact method of the individual or the user. (¶0008, wherein the preferred contact method is the preferred contact method for a customer or user)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Halla-Aho to incorporate a preferred contact method into their teachings in order to better supply the de-duplicated data to an intended user.

Claim 46 is taught by Halla-Aho in view of Wang as described by Claim 26. 

7.	Claims 27 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Halla-Aho et al. (US 20140304238 A1) in view of Johansson et al. (US 10616278 B1) and Balakrishnan et al. (US 20130197679 A1)

Claim 27	Halla-Aho teaches Claim 21, but does not explicitly teach wherein a formatting requirement includes at least one of: 
a requirement of a first platform of the plurality of platforms requiring a removal of digital content items of at least one of images and videos from posts, 
a requirement of a second platform of the plurality of platforms limiting the number of characters of posts, and 
a requirement of a third platform of the plurality of platforms allowing embedded content items of a content source linked to the post. 
From a related technology, Balakrishnan teaches wherein a formatting requirement includes at least one of: 
a requirement of a first platform of the plurality of platforms requiring a removal of digital content items of at least one of images and videos from posts, 
a requirement of a second platform of the plurality of platforms limiting the number of characters of posts, (¶0050, wherein a formatting requirement includes a character limit) and 
a requirement of a third platform of the plurality of platforms allowing embedded content items of a content source linked to the post. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Halla-Aho to incorporate formatting requirement into their teachings in order to ensure post compatibility with the platform.

Claim 47 is taught by Halla-Aho in view of Balakrishnan as described by Claim 27. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442